Citation Nr: 0923962	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  08-06 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for headaches, 
cluster type, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1976 to 
August 1980.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

By rating decision in September 2008, the RO increased the 
headaches rating to 50 percent, effective March 10, 2006.  
However, where there is no clearly expressed intent to limit 
the appeal to entitlement to a specified disability rating, 
the RO and Board are required to consider entitlement to all 
available ratings for that condition.  AB v. Brown, 6 
Vet.App. 35, 39 (1993).  The issue therefore remains in 
appellate status. 

The Board also noted that a November 2006 rating decision 
denied entitlement to service connection for right ankle 
disability, hearing loss, tinnitus and anxiety disorder.  The 
Veteran filed a notice of disagreement in March 2007 
initiating an appeal with respect to these disabilities.  In 
October 2007, the RO issued a statement of the case with 
respect to these issues.  However, the Veteran failed to file 
a timely substantive appeal.  Thus, these issues are no 
longer in appellate status.  Nevertheless, the Board observes 
that the issue of service connection for right ankle 
disability was subsequently granted in the September 2008 
rating decision.


FINDINGS OF FACT

1.  The Veteran's service-connected hypertension is not 
manifested by diastolic pressure predominantly 110 or more, 
or  systolic pressure predominantly 200 or more.

2.  The current 50 percent evaluation assigned to the 
Veteran's service-connected  headaches, cluster type, is the 
maximum evaluation under the rating criteria, and his  
headaches have not resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.104, Diagnostic Code 7101 (2008).

2.  The criteria for the assignment of a rating in excess of 
50 percent for headaches, cluster type, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.124(a), Diagnostic Code 8100 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in an April 2006 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in April 2006, which was prior to the 
rating decision.  Accordingly, the requirements the Court set 
out in Pelegrini have been satisfied.  Moreover, the Board 
recognizes that subsequent May and July 2008 VCAA notices 
were provided after the initial decision.  However, the 
deficiency in the timing of these notices was remedied by 
readjudication of the issues on appeal in a September 2008 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  Although the present 
appeal involves the issues of increased ratings, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  In the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate the claim for an increased rating, but 
there has been no notice of the types of evidence necessary 
to establish an effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).   In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for 
increased ratings, any questions as to the appropriate 
effective date to be assigned are rendered moot.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

In the instant case, in May 2008, the RO sent notice to the 
Veteran providing the rating criteria for a higher rating for 
hypertension and notifying the Veteran of what needed to be 
shown in order to qualify for an increased rating.  Likewise, 
in July 2008, the RO sent notice to the Veteran providing the 
rating criteria for higher rating for headaches and notifying 
the Veteran of what needed to be show in order to qualify for 
an increased rating.  Both notices also fully informed the 
Veteran that he may submit medical evidence as well as lay 
observations and employer statements in support of his claim 
and gave examples of such evidence.  Thus, the Board finds 
that the requirements set for the in Vazquez-Flores have been 
met.  

Moreover, the VCAA notices provided all information necessary 
for a reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records, Texas Department of Criminal Justice 
(TDCJ) medical records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.  In fact, in a July 2008 
statement, the Veteran explicitly stated that he had no 
further information or evidence to support his appeal. 

The Veteran was afforded VA examinations in July 2007 and 
March 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Hypertension

The Veteran asserts that the severity of his hypertension 
warrants a higher disability rating.  The Veteran's service 
connected hypertension has been rated by the RO as 10 percent 
disabling under the provisions of Diagnostic Code 7101 for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  38 C.F.R. § 4.104.  According to 
Diagnostic Code 7101, a 60 percent rating is warranted if the 
diastolic pressure is predominantly 130 or more, a 40 percent 
rating is assigned if the diastolic pressure is predominantly 
120 or more, a 20 percent rating is warranted when the 
diastolic pressure is predominantly 110 or more or systolic 
pressure is predominantly 200 or more, and a 10 percent 
rating is assigned if the diastolic pressure is predominantly 
100 or more or systolic pressure is predominantly 160 or 
more, or minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control.

VA treatment records from January 2005 to February 2008 
showed that out of approximately 31 blood pressure readings, 
there were no findings of a diastolic reading of 110 or more 
and only one instance where a systolic reading was over 200.  
A January 2005 treatment record showed a blood pressure 
reading of 210/92.  However, a subsequent reading that same 
day was 175/89.  

The Record also includes treatment records from the TDCJ from 
1999 to March 2004.  Although, these records are prior to the 
appeal period, the Board observes that out of approximately 
15 blood pressure readings, there was only one instance where 
a diastolic reading was 110 and no findings of a systolic 
reading of 200 or more.  

The Veteran was afforded a VA examination in July 2007.  The 
claims file was reviewed.  The Veteran reported being on 
medication for his hypertension.  He denied any side effects 
or any specific symptoms relative to his blood pressure.  The 
examination report showed blood pressure readings of 150/72 
and 140/74 in the left arm and 144/76 in the right arm.  The 
diagnosis was hypertension previously determined to be 
service connected.  

Further, the Veteran was afforded a VA examination in March 
2008, which showed blood pressure readings of 144/80 and 
148/80 taken in the left arm while seated.  The examiner 
noted that the Veteran was on blood pressure medication and 
it had been controlled.  There were no side effects from the 
medication and no symptoms of hypertension.  Moreover, there 
were no known complications of hypertension.   The impression 
was benign essential hypertension, controlled on medications 
without side effects.  Chest x-rays showed no cardiomegaly 
and lab reports showed no evidence of target organ damage of 
kidneys.   

Given that the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examinations to be sufficient for rating 
purposes.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a rating greater than 
10 percent for hypertension.  Even though there was one 
finding of diastolic pressure of 110, and another finding of 
systolic pressure over 200, this does not constitute a 
"predominant" reading of diastolic pressure of 110 or more or 
systolic pressure of 200 or more, as contemplated by the 
rating criteria.  The medical evidence of record shows 
instead that, out of approximately 51 blood pressure 
readings, including treatment records and both VA 
examinations, over many years, only one instance showed 
diastolic pressure of 110 and one other showed systolic 
pressure over 200.  The Board notes that neither the Veteran 
nor his representative have specifically pointed to any blood 
pressure readings that predominantly showed systolic pressure 
at 200 or more or diastolic pressure at 110 or more.   

The Board must conclude that the medical evidence does not 
demonstrate that the Veteran's hypertension more nearly 
approximates diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more, as contemplated 
by a 20 percent rating under Diagnostic Code 7101.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  Upon review of the entirety 
of the Veteran's blood pressure readings taken, the diastolic 
pressure is consistently below 110 and systolic is 
consistently below 200.  As a result, the evidence does not 
meet the criteria for a rating in excess of 10 percent.  
Thus, a preponderance of the evidence is against the 
Veteran's claim for a disability rating in excess of 10 
percent for the Veteran's service-connected hypertension.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Headaches, Cluster Type

The Veteran is also seeking a higher rating for his service-
connected headaches, cluster type.  As there is no rating 
criteria for cluster type headaches, the RO has rated the 
Veteran's service-connected headaches by analogy under 
Diagnostic Code 8100 for migraine headaches.  The maximum 
rating assignable under this code is 50 percent which is 
warranted when there are migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124(a), Diagnostic Code 8100.

The TDCJ records do not provide any information concerning 
the severity of the Veteran's headaches for rating purposes. 

VA treatment records showed continuing treatment for his 
headache disability.  In August 2007, the Veteran entered a 
homeless domiciliary treatment plan at the VA.  A screening 
record showed that the Veteran described that his migraine 
history had caused him to lose several jobs because when he 
had a migraine he became completely incapacitated and was 
often later let go.  According the Veteran, his migraines 
were largely responsible for his not having worked the last 
13 years, though the Veteran added that he had been active in 
his substance addiction as well.  It was also noted that the 
Veteran was incarcerated for a number of years.  Further, a 
September 2007 neurology clinic note showed that the Veteran 
described his headaches as excruciating and debilitating.  He 
reported sweating, tearing, rhinorrhea and photophobia.  He 
denied any aura before the headaches and could not identify 
any precipitating factors.  The only thing that ever helped 
was Imitrex shots.  The Veteran reported that his headaches 
stopped him from being able to hold jobs.  The impression was 
30 year history of cluster headaches currently not well 
controlled requiring further intervention.  It was 
recommended to add Depakote.  It was noted in October 2007 
that the Veteran had found employment.  Nevertheless, an 
October 2007 treatment record showed that the Veteran 
reported that his cluster migraines severely impacted his 
ability to work since 1979.  However, it was also noted that 
the Veteran served seven and a half years on an aggravated 
robbery with bodily injury charge, which might also be an 
obstacle to employment.  Further, it was observed that his 
legal history and addiction had contributed to his inability 
to work the last 12 to 13 years.  

The July 2007 VA examination showed severe headaches.  The 
Veteran noticed that the headaches seemed to have a seasonal 
pattern, which was worse in the spring and the fall.  During 
those times of year, he could have one to three headaches per 
day that lasted 45 minutes to two hours at a time.  The pain 
was right-sided and began as a pulsating feel behind the 
right eye.  He had phonophobia and photophobia with the 
headaches.  He also had blurred vision, worse on the right 
side.  He rarely had nausea or vomiting.  The Veteran 
reported trying multiple medication, which had not been 
helpful.  He currently took injectable Imitrex and found that 
this had been helpful, if he took it right away.  It did not 
eliminate the headaches, but it did relieve the pain some.  
However, Imitrex tended to make him sleepy.  The Veteran 
reported that his headaches were prostrating and he was not 
able to function during the time he had the headaches.  He 
had to take the Imitrex and then find a dark place.  The 
Veteran was not currently employed.  On neurological 
examination, the cranial nerves were intact.  Motor was 5/5 
throughout and deep tendon reflexes were 1+ in upper and 
lower extremities.  Pupils were equal, round and reactive to 
light.  Extraocular movements were intact.  No abnormalities 
on limited undilated fundal examination.  The diagnosis was 
cluster headaches, previously determined to be service 
connected.  The examiner determined that the Veteran's 
cluster headaches and reports of migraines were all the same 
disability.  The examiner noted that the Veteran reported 
frequent headaches that occurred more often at certain times 
of the year, which was consistent with the usual history of 
cluster headaches.  However, the examiner observed that from 
July 2006 to November 2006, while the Veteran was 
hospitalized at VA, there were only a few notations regarding 
headaches.  The examiner also noted the amount of times the 
Veteran had his Imitrex prescription refilled.  Again, it was 
indicated that he did not get this prescription refilled very 
often.    

In support of his claim, the Veteran submitted a February 
2008 opinion from his VA medical doctor who had treated him 
since September 2007 when the Veteran presented himself 
indicating that he had headaches for several weeks, two to 
three times a day, and then had periods of several months 
without headaches.  The Veteran described the headaches as 
excruciating and debilitating.  The examiner indicated that 
he had reviewed the Veteran's VA treatment records, which 
showed severe headaches on a number of occasions.  He also 
observed that the Veteran had a job since October 2007, but 
in January 2008 he began having headaches and within ten 
days, he had lost his job due to missed work.  The examiner 
opined that  during the weeks the Veteran had daily severe 
headaches, he was completely disabled.  At present, the 
frequency of headaches averaged three times a week during the 
"on cycle" of two to three months and occasional headaches 
during the "off cycle" of two to three months.  This type 
of cycling was very common for this type of vascular or 
"cluster" headaches with which he was diagnosed.  The 
examiner concluded that it would appear to him that the 
Veteran was much more than 10 percent disabled.    

At the March 2008 VA examination, the Veteran reported severe 
headaches that come in cycles.  The headaches were right-
sided, 10/10, excruciating, associated with swelling and 
tearing in the right eye as well as light sensitivity.  The 
Veteran had to go into a dark room and sit or lie down and he 
must do so quickly because the headaches come rapidly once or 
twice per day and last one to two hours.  The cycles of 
headaches were three months, alternating with two to four 
months, which were headache free.  The headaches were more 
often in the afternoon or at night, always right-sided and 
medication did not generally help.  Imitrex injection if 
taken early reduced the pain somewhat.  Oxygen and other 
medications had not been helpful.  Depakote was prescribed in 
September 2007 by the neurology clinic, but the record showed 
that the medication was not taken as instructed nor refilled 
since the first fill.  During a cycle, there were one to two 
headaches per day lasting 30 minutes to 60 minutes and 
usually incapacitating.  There was no aura, no associated 
symptoms otherwise, no nausea or vomiting.  On neurological 
examination, there were no focal abnormalities in cranial 
nerves II through XI.  Pupils were equal and normally 
reactive.  There was no weakness.  Deep tendon reflexes were 
physiologic and sensory examination was intact.  The 
diagnosis was cluster headaches.  The examiner commented that 
though it was claimed that headaches remain poorly 
controlled, the Veteran had not taken the preventative 
medication prescribed by the neurology clinic in September 
2007, nor is there evidence of other clinic/ emergency room 
treatment.   

Given that the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examinations to be sufficient for rating 
purposes.  

Initially, the Board notes that the Veteran's service-
connected disability is currently rated as 50 percent 
disabling, which is the highest rating assignable under the 
current rating criteria for migraine headaches.  See 38 
C.F.R. § 4.124(a), Diagnostic Code 8100; see Grantham, 114 F. 
3d at  1158.  Further, the Board finds there are no other 
applicable diagnostic codes that provide for a rating in 
excess of 50 percent. Thus, after carefully reviewing the 
evidence of record, the Board finds that the preponderance of 
the evidence is against the grant of an evaluation in excess 
of 50 percent for headaches.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the Veteran that his service-connected 
headaches have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization (i.e., beyond that contemplated in the 
assigned 50 percent evaluation) to warrant extraschedular 
consideration.  The Board recognizes that the Veteran has 
indicated that he was unable to work due to his headaches.  
Further, the February 2008 statement from the VA examiner 
indicated that the Veteran had recently lost his job due to 
missing work due to his headaches.  However, the evidence of 
record also showed that his past criminal history and 
substance addiction affected his ability to work.  Moreover, 
there is no evidence of record from the Veteran's most recent 
employer supporting the contention that his headaches were 
the reason he lost his job.  Significantly, based on the 
Veteran's treatment records, both VA examiners appeared to 
question how often the Veteran actually had headaches, and 
the most recent VA examiner noted that the Veteran was not 
taking his prescribed medication.  General Counsel has noted 
"mere assertions or evidence that a disability interferes 
with employment" is not enough to warrant extraschedular 
consideration.  Rather, consideration of an extraschedular 
rating under 3.321(b)(1) is only warranted where there is 
evidence that the disability picture presented by the Veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or 
where evidence shows that the Veteran's service-connected 
disability affects employability in ways not contemplated by 
the rating schedule.  See VA O.G.C. Prec. Op. No. 6-96, 
published at 61 Fed. Reg. 66749 (1996).  Importantly, the 
maximum rating criteria for headaches contemplates severe 
economic inadaptability.  See 38 C.F.R. § 4.124(a), 
Diagnostic Code 8100.  See 38 C.F.R. § 4.130.  Consequently, 
under these circumstances, the Board finds that the Veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  Additionally, the evidence of 
record does not reflect frequent periods of hospitalization 
as contemplated by the extraschedular criteria.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected hypertension is not warranted.  
Further, entitlement to a rating in excess of 50 percent for 
the Veteran's service-connected headaches, cluster type, is 
not warranted.  The appeal is denied as to both issues. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


